DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
 	Applicant’s amendment has removed the previous indefinite type rejections as well as the previous provisional double patenting rejections. 	
 	Applicant's arguments filed 2/22/22 have been fully considered but the arguments regarding the section 115 rejections and section 103 rejections are not persuasive. Applicant argues the inventorship currently represented is correct, but provides no explanation as to how the related case, which does not cite a common inventor, could have such similar disclosure, drawings and claims without citing a common inventor. Applicant is reminded that it is in Applicant’s interest to perfect the inventorship, because incorrect inventorship could lead to invalidation of a patent. The section 115 rejections have been maintained since there is no explanation as to whether Karinca should or should not been listed as an inventor, and the evidence of record in the related application, based upon the drawing, disclosure and claims filed, indicates Karinca was an inventor. 	
 	Applicant argues none of the cited references disclose the relative position of the leakage compensator as being upstream of the EMC filter. However, the Tucker reference teaches wherein the leakage compensator (Fig. 3 410-470) is upstream of the EMC filter (Fig. 3 402). The rejections have been made to reflect the claim change that the leakage compensator is upstream of the EMC filter as taught by Tucker. 	
Claim Rejections - 35 USC § 101  and § 115
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because of the similarity between the claimed and disclosed inventions with application 16965862 which does not name a common inventor.
 	Claims 1-9, 11-16 and 20-25 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship since the similarities of the two specification, claims, drawings and joint research agreement make evident there was a common inventor. Examiner notes OPLA approved the appropriateness of the § 115 on 11/15/2021. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	
s 1-5, 8-9, 11-13, 15-16, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2013/0147419) in view of Rosen (US 2020/0052581) and further in view of Tucker (US 2010/0182100).
 	With respect to claim 1, Sakai discloses an apparatus (Fig. 2 41-46) for the production of foods [intended use not given full patentable weight, see MPEP 2111.02 II], comprising: a load circuit (Fig. 2 41-42,44-46) that generates a leakage current; a frequency converter (Fig. 2 41-42,44); a motor (Fig. 2 46); a leakage current compensator (Fig. 2 43) with a device (Fig. 2 1) for detecting said leakage current (Fig. 1 -J2 detected at J1); and a device (Fig. 1 2,3,6,8) for generating a compensation current (Fig. 1 J3) that is directed opposite to said leakage current and is superimposed with said leakage current, such that said leakage current is reduced (Fig. 2 J2); 
and said leakage compensator (Fig. 2 43) is integrated into said apparatus (Fig. 2 41-46) and is supplied (see for instance Fig. 6 30) via a separate auxiliary power supply (Fig. 1 supplies 3a,3b), wherein said leakage current compensator comprises an amplifier (Fig. 1 3) and a capacitor network (Fig. 1 21-23). Sakai remains silent as to an EMC filter; a motor cable; and wherein said apparatus can be unplugged. However, it was well known to implement such features as motor cables, and a plug in an apparatus. 
 	Rosen discloses an apparatus (Fig. 1 100) comprising a motor cable (Fig. 6 640); and said apparatus can be unplugged (Fig. 1 110). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a motor cable in order to provide a convenient capability to connect and disconnect the motor; and to implement wherein said apparatus can be unplugged in order to improve portability.

 	With respect to claim 2, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 1, wherein said leakage current is eliminated (paragraph 41).  	With respect to claim 3, Sakai in view of Rosen and Tucker make obvious the 

 	With respect to claim 8, Sakai in view of Rosen and Youkouchi makes obvious the apparatus according to claim 4, wherein said apparatus further comprises said plug (in combination, plug 110 of Rosen between 40 and 43 of Sakai) connected to said leakage current compensator by way of an outlet.  	With respect to claim 9, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 8, wherein a power supply of said leakage current compensator is effected via a power supply of said apparatus (such as in Fig. 6 30). 


 	With respect to claim 12, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 11, wherein said delay device is optionally configured such that said capacitor network is switched on only when all phases of said plug have contacted when said apparatus is plugged in [delay for sufficient time to allow each plug to contact, such as by waiting until or just before start of the apparatus to close the switch].  	With respect to claim 13, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 12 as set forth above. While the references remain silent as to moving the apparatus, it was well known at the time of filing of the invention to move an apparatus, that is, to make an apparatus movable. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said apparatus is movable, in order to facilitate maintenance of the apparatus.

 	With respect to claim 15, Sakai discloses a method for the production of foods [intended use not given full patentable weight, see MPEP 2111.02 II ] with an apparatus (Fig. 2 41-46) comprising a load circuit (Fig. 2 41,42,44-46) that generates a leakage 
 	Rosen discloses an apparatus (Fig. 1 100) that can be unplugged (Fig. 1 110). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said apparatus can be unplugged in order to improve the portability of the apparatus.
 	Sakai also remains silent as to switching on the capacitor network. It was well known at the time of filing of the invention to connect or disconnect a capacitor network. Tucker discloses wherein a leakage current compensator (Fig. 3 410-470) is provided upstream of an EMC filter (Fig. 3 402) and wherein a capacitor network (Fig. 3 420) is switched on (Fig. 3 420) only after a delay (Fig. 3 450 power up delays turning on 420) in order to reduce inrush current (paragraph 27) and prevent an RCD from tripping (paragraph 56) and a leakage current compensator (Fig. 3 460) is integrated into said apparatus and is supplied via a separate auxiliary power (Fig. 3 450) supply. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said leakage current compensator is provided upstream of an 

 	With respect to claim 16, Sakai in view of Rosen and Tucker make obvious the method as set forth above. See claim 11 for additional details.
 	 	With respect to claim 20, Sakai in view of Rosen and Tucker make obvious the method according to claim 15, wherein said apparatus is supplied with voltage via a three-phase mains (Fig. 1 40) with three phases, further comprising: detecting (Fig. 1 1) a current (Fig. 1 J1) in the three phases; feeding corresponding signals to an amplifier (Fig. 1 3,6,8,14) comprising an evaluation unit (Fig. 1 14); determining, with the evaluation unit, a respective leakage current (Fig. 1 J1) by subtraction (Fig. 1 ground minus V1); and generating, with the evaluation unit, a compensation current (Fig.1 J3) which is fed via a capacitor network (Fig. 1 21-23) to at least one of the three phases (Fig.1 R,S,T).



 	With respect to claim 23, Sakai in view of Rosen and Tucker make obvious the method according to claim 22 as set forth above, and remain silent as to moving the apparatus. Nevertheless, it was well known at the time of filing of the invention to move an unplugged apparatus to a new location. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing wherein said apparatus is unplugged, moved to another production location, and plugged in again, in order to perform maintenance on the apparatus.
 	With respect to claim 24, Sakai in view of Rosen and Tucker make obvious the method as set forth above. See claim 2 for additional details.

 	Claims 6, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2013/0147419) in view of Rosen (US 2020/0052581), Tucker (US 2010/0182100) and further in view of Ishikawa (JP 2009-148045).
 	With respect to claim 6, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 4, and remain silent as to implementing a ground fault interrupter.
 	Ishikawa discloses wherein a leakage current compensator (Fig. 1 11-14) is arranged between a ground fault interrupter (Fig. 1 8) and an EMC filter (Fig. 1 9-10). It 
 	With respect to claim 21, Sakai in view of Rosen, Tucker and Ishikawa make obvious the method as set forth above. See claim 6 for additional details.
 	With respect to claim 25, Sakai in view of Rosen, Tucker and Ishikawa make obvious the apparatus as set forth above. See claim 6 for additional details.
 	With respect to claim 26, Sakai in view of Rosen, Tucker and Ishikawa make obvious the method as set forth above. See claim 6 for additional details.
 	 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2013/0147419) in view of Rosen (US 2020/0052581), Tucker (JP 2005-184074) and further in view of Schrader (US 2014/0333402).
 	With respect to claim 7, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 1, and remain silent as to the application. Schrader discloses wherein the apparatus comprises a stuffing machine for the production of sausages (paragraph 26). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the apparatus comprises a stuffing machine for the production of sausages in order to provide high EMC and low leakage current in a stuffing machine.
 	Schrader discloses wherein said apparatus is at least one apparatus from the following group: a stuffing machine, a clipper, a spooling unit, a driven suspension unit, a cutter, a separation unit, a grouping unit, a conveyor belt, a charging system, and a packaging machine for food products (paragraph 24). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said apparatus is at least one apparatus from the following group: a stuffing machine, a clipper, a spooling unit, a driven suspension unit, a cutter, a separation unit, a grouping unit, a conveyor belt, a charging system, and a packaging machine for food products, in order to provide high EMC and low leakage current in a packaging machine for food products.  	 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guess (US 2002/0189462) discloses an automatic cooking device. Norbrisrath (DE 19708547) discloses a cutter unit. Ni (CN 104472608) discloses a dumpling making machine.
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/HARRY R BEHM/Primary Examiner, Art Unit 2839